Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 1 of 10 PageID #: 4033




          Plaintiff




          Defendants




                                 Exhibit 1
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 2 of 10 PageID #: 4034
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 3 of 10 PageID #: 4035
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 4 of 10 PageID #: 4036
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 5 of 10 PageID #: 4037




                        Texas Disciplinary Rules of Professional Conduct
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 6 of 10 PageID #: 4038




                                 Texas Disciplinary Rules of Professional Conduct
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 7 of 10 PageID #: 4039
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 8 of 10 PageID #: 4040




                                                                        See
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 9 of 10 PageID #: 4041



          ALL CONTENT ON THIS BLOG, BEING A MIXTURE OF PARODY,
          SATIRE, AND LAME HUMOR, IS FOR ENTERTAINMENT
          PURPOSES ONLY AND NOT TO BE TAKEN SERIOUSLY. WHEN
          IT COMES TO PARODY, THE LAW REQUIRES A REASONABLE
          READER STANDARD, NOT A “MOST GULLIBLE PERSON ON
          FACEBOOK” STANDARD. THE FIRST AMENDMENT DOES NOT
          DEPEND ON WHETHER EVERYONE IS IN ON THE JOKE.
          NEITHER IS IT BOTHERED BY PUBLIC DISAPPROVAL, WHETHER
          TEPID OR RED-HOT.
Case 4:18-cv-00247-ALM Document 175-1 Filed 06/08/20 Page 10 of 10 PageID #: 4042
